DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 10/28/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 10, 12-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 4-6, 10 and 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 15 contains the trademark/trade name Fluorinert TM and Krytox TM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe lubricants and, accordingly, the identification/description is indefinite.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

In the present instance, claim 3 recites the broad recitation “.1- 1%”, and the claim also recites “.2-.5% and from .2-.3%” which is the narrower statement of the range/limitation. 

In the present instance, claim 10 recites the broad recitation “10 nm to 100 microns”, and the claim also recites “20 nm to 50 microns” which is the narrower statement of the range/limitation.

In the present instance, claim 12 recites the broad recitation “about 1000 cSt”, and the claim also recites “100 cSt and less than about 50 cSt” which is the narrower statement of the range/limitation.

In the present instance, claim 13 recites the broad recitation “.1 mmHg”, and the claim also recites “.01 mmHg and less than .0001 mmHg” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 15, claim 15 claims a plural of specific oils such as silicone oils. It is unclear if more than one silicone oil can be present in the lubricant. 
Examiner suggests amending the specific lubricants to its singular form. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 9-11, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al (20080066648).
Asakura, paragraph 28 of the PGPUB, teaches a high water-repellent composition comprising a ultrafine pigment whose surface is treated with monooctyl silane and whose primary particle diameter is in a range of 1 nm to 15 μm, a silicone resin and/or liquid silicone rubber, and a volatile solvent. 
Asakura, paragraph 32 of the PGPUB, teaches examples of ultrafine pigments used include titanium dioxide, zirconium oxide, zinc oxide, cerium oxide, magnesium oxide, barium sulphate, calcium sulphate, magnesium sulphate and silica. 
Ultrafine pigment as taught by Asakura reads on particles as claimed in claim 1. 
A silicone resin and/or liquid silicone rubber reads on a lubricant as claimed in claim 1. 
A volatile solvent reads on a solvent as claimed in claim 1. 

Regarding claim 2, the composition as taught by Asakura is the same composition as claimed in claim 1 and therefore it would be expected that the composition as taught by Asakura is suitable for providing a slippery liquid infused porous surface as claimed in claim 2. 

Regarding claim 3, Asakura teaches a composition consisting essentially of particles, solvent and a lubricant as claimed in claim 2. 

Regarding claims 5 and 9, Asakura, paragraph 33 of the silicone resin content should preferably be in a range of 0.1 to 25 parts by weight, relative to 100 parts by weight of the composition.

Regarding claim 6, Asakura, paragraph 35 of the PGPUB, teaches the volatile solvent content should preferably be in a range of 0.1 to 99 parts by weight, relative to 100 parts by weight of the composition.

Regarding claim 10, Asakura, paragraph 28 of the PGPUB, teaches a high water-repellent composition comprising a ultrafine pigment whose surface is treated with monooctyl silane and whose primary particle diameter is in a range of 1 nm to 15 μm. 

Regarding claim 11, Asakura, paragraph 32 of the PGPUB, teaches examples of ultrafine pigments used include titanium dioxide, zirconium oxide, zinc oxide, cerium oxide, magnesium oxide, barium sulphate, calcium sulphate, magnesium sulphate and silica. 

Regarding claim 14, a ultrafine pigment whose surface is treated with monooctyl silane reads on a hydrophobic particle. 

Regarding claims 16-17, Asakura, paragraph 35 of the PGPUB, teaches the solvent can be ethanol which has a vapor pressure of 5.95 kPa. 

Claims 1-2, 5-6, 9-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al (20080066648).
Asakura, paragraph 28 of the PGPUB, teaches a high water-repellent composition comprising a ultrafine pigment whose surface is treated with monooctyl silane and whose primary particle diameter is in a range of 1 nm to 15 μm, a silicone resin and/or liquid silicone rubber, and a volatile solvent. 
Asakura, paragraph 32 of the PGPUB, teaches examples of ultrafine pigments used include titanium dioxide, zirconium oxide, zinc oxide, cerium oxide, magnesium oxide, barium sulphate, calcium sulphate, magnesium sulphate and silica. 
Asakura, paragraph 41 of the PGPUB, teaches ultrafine pigment can be dispersed in silicone oil.
Ultrafine pigment as taught by Asakura reads on particles as claimed in claim 1. 
A silicone oil reads on a lubricant as claimed in claim 1. 
A volatile solvent reads on a solvent as claimed in claim 1. 

Regarding claim 2, the composition as taught by Asakura is the same composition as claimed in claim 1 and therefore it would be expected that the composition as taught by Asakura is suitable for providing a slippery liquid infused porous surface as claimed in claim 2. 

Regarding claims 5 and 9, Asakura, paragraph 33 of the silicone resin content should preferably be in a range of 0.1 to 25 parts by weight, relative to 100 parts by weight of the composition.

Regarding claim 6, Asakura, paragraph 35 of the PGPUB, teaches the volatile solvent content should preferably be in a range of 0.1 to 99 parts by weight, relative to 100 parts by weight of the composition.

Regarding claim 10, Asakura, paragraph 28 of the PGPUB, teaches a high water-repellent composition comprising a ultrafine pigment whose surface is treated with monooctyl silane and whose primary particle diameter is in a range of 1 nm to 15 μm. 

Regarding claim 11, Asakura, paragraph 32 of the PGPUB, teaches examples of ultrafine pigments used include titanium dioxide, zirconium oxide, zinc oxide, cerium oxide, magnesium oxide, barium sulphate, calcium sulphate, magnesium sulphate and silica. 

Regarding claim 14, a ultrafine pigment whose surface is treated with monooctyl silane reads on a hydrophobic particle. 

Regarding claim 15, Asakura, paragraph 41 of the PGPUB, teaches ultrafine pigment can be dispersed in silicone oil. 

Regarding claims 16-17, Asakura, paragraph 35 of the PGPUB, teaches the solvent can be ethanol which has a vapor pressure of 5.95 kPa. 

Claims 1-2, 5-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murahashi et al (WO2017163446)(corresponding US20190071781 is cited below). 
Murahashi teaches a coating formation. 
Murahashi, paragraph 34 of the PGPUB, teaches the coating formation composition comprises an alkoxysilane oligomer, a metal salt, and a solvent. 
Murahashi, paragraph 65 of the PGPUB, teaches the coating formation composition may comprise a lubricant. 
Murahashi, paragraphs 68-69 of the PGPUB, teaches the coating formation composition may comprise colloidal silica. Colloidal silica is a dispersion in which spherical silica nanoparticles having a particle diameter of about 100 nm or less. 

Regarding claim 2, the composition as taught by Murahashi is the same composition as claimed in claim 1 and therefore it would be expected that the composition as taught by Murahashi is suitable for providing a slippery liquid infused porous surface as claimed in claim 2. 

Regarding claims 4 and 7-8, Murahashi, paragraph 71 of the PGPUB, teaches the amount of the colloidal silica is preferably 1 to 50 mass %, per 100 mass % of the coating formation composition.

Regarding claims 5 and 9, Murahashi, paragraph 67 of the PGPUB, teaches the amount of the lubricant in the coating formation composition is preferably 0.5 to 30 parts by mass of the alkoxysilane oligomer solution. 

Regarding claim 6, Murahashi, paragraph 64 of the PGPUB, teaches the amount of the solvent in the coating formation composition of the present invention is preferably 50 to 95 mass %, per 100 mass % of the coating formation composition. 

Regarding claims 10-11, Murahashi, paragraphs 68-69 of the PGPUB, teaches the coating formation composition may comprise colloidal silica. Colloidal silica is a dispersion in which spherical silica nanoparticles having a particle diameter of about 100 nm or less. 

Regarding claim 14, Murahashi, paragraph 65 of the PGPUB, teaches the coating formation composition may comprise a lubricant such as KF96, a silicone oil, with is hydrophobic. 

Regarding claim 15, Murahashi, paragraph 109 of the PGPUB, teaches the lubricant can be KF96 which is a silicone oil. 

Regarding claims 16-17, Murahashi, paragraph 69 of the PGPUB, teaches the solvent can be methanol which has a vapor pressure of 13 kPa. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murahashi et al (WO2017163446)(corresponding US20190071781 is cited below) as evidenced by Shin Etsu (2004). 
Murahashi, paragraph 109 of the PGPUB, teaches the lubricant can be KF96 which is a silicone oil.
Shin Etsu, page 15, teaches at a viscosity of 2 mm2/s (1cSt) has a vapor pressure of .008 Torr (.006mmHg). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murahashi et al (WO2017163446)(corresponding US20190071781 is cited below) as evidenced by Shamrock (2023)
Murahashi, paragraph 108 of the PGPUB, teaches the lubricant can be Hydrocerf1974.
Shamrock teaches Hydrocerf1974 has a viscosity 1000-4000cps (1000-4000 cSt). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20110257054 teaches a lubricant composition. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/28/22